 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
SEVERANCE AND RELEASE AGREEMENT
 
THIS SEVERANCE AND RELEASE AGREEMENT (the “Agreement”) is made this 15th day of
August 2008 (the “Effective Date”) by and between Thomas M. Kelly (the
“Executive”), First Keystone Financial, Inc., a Pennsylvania corporation (the
“Company”), and First Keystone Bank, a federally chartered savings bank and
wholly owned subsidiary of the Company (the “Bank”).  The Company and the Bank
are sometimes collectively referred to herein as the “Employers”.


W I T N E S S E T H:


WHEREAS, the Executive currently serves as President and Chief Executive Officer
of each of the Employers;


WHEREAS, the Executive currently is a party to separate amended and restated
employment agreements with the Company and the Bank, each dated as of December
1, 2004 and each amended as of March 28, 2005 (the “Employment Agreements”),
setting forth the terms and conditions of his employment;


WHEREAS, the Employers and the Executive have had discussions with respect to
the termination of the Executive’s employment and the payments and benefits the
Employers would agree to make or provide pursuant to such termination;


WHEREAS, the Company and the Bank are each a party to separate Supervisory
Agreements with the Office of Thrift Supervision (the “OTS”) dated as February
13, 2006 (the “Supervisory Agreements”);


WHEREAS, the Supervisory Agreements provide that the Employers are subject to 12
C.F.R. Part 359 and as a result may not pay any severance or enter into any
agreements with certain specified persons (including the Executive) providing
for severance without obtaining the required approvals or concurrences from the
OTS and the Federal Deposit Insurance Corporation (the “FDIC”); and


WHEREAS, the Employers have obtained the requisite approvals or concurrences
from the OTS and the FDIC to enter into this Agreement.


NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, and intending to be legally bound, the parties agree as follows:
 

--------------------------------------------------------------------------------


1.           Termination of Employment and Employment Agreement; Transition
Period.


(a)           Effective as of November 15, 2008 (the “Date of Termination”), the
Executive shall no longer be an officer or employee of the Employers and shall
be deemed to have resigned as an officer and employee of the Employers. The
Employment Agreements, by mutual agreement of the parties hereto, shall be
terminated and be of no further force and effect as of the Effective Date, and
the Executive shall be entitled only to the rights and payments set forth herein
in lieu of any and all rights and payments under the Employment Agreements.  In
addition, effective as of the Date of Termination, the Executive shall resign
from the Board of Directors of both the Company and the Bank and shall also
resign from and relinquish any and all other positions that he may have as a
director, officer or employee with either Employer or any of their subsidiaries
or affiliates.
 
(b)           Between the Effective Date and the Date of Termination (the
“Transition Period”), the Executive shall relinquish his position as President
and Chief Executive Officer of the Employers but shall remain in the employ of
the Employers. During the Transition Period, the Executive shall report to the
Chairman of the Board of the Company and the Bank or his designee and shall
assist the Chairman in the conduct of the business and operations of the
Employers during the Transition Period in order to provide for an orderly
transition while a new president and chief executive officer for the Employers
is sought and engaged.  It is contemplated that the services provided during the
Transition Period will include, without limitation, meetings or teleconferences
between the Executive and the Chairman of the Board and other executive officers
of the Company and the Bank with respect to the business activities and
operations of the Employers; meeting with existing and potential customers of
the Employers; attendance at meetings of the Board of Directors of the Company
and the Bank to report on the business activities and operations of the Company
and the Bank; and attendance at certain functions of the Employers.


2.           Payments and Benefits to the Executive.


(a)           During the Transition Period, the Employers agree to continue to
pay the Executive at an annualized rate equal to his current annual base salary
of $230,000 ($19,166.67 per month), paid in accordance with the Employers’
normal procedures applicable to employees. In addition, during the Transition
Period, the Executive will be entitled to continued medical and dental insurance
for the benefit of the Executive, his spouse and his minor children (the
“Covered Persons”).  Notwithstanding anything to the contrary herein, as
provided in Section 2(d), subsequent to the Effective Date, other than medical
and dental insurance for the Covered Persons, the Executive will not be entitled
to participate in or accrue or earn any benefits under any other benefit plan or
arrangement maintained by the Employers as of the Effective Date or implemented
during the Transition Period.


(b)           In addition to the amounts paid during the Transition Period
pursuant to Section 2(a), the Employers agree to pay an aggregate of $230,000 to
the Executive, representing one times the Executive’s current annual base
salary, payable in 12 equal monthly installments on the first business day of
each month, commencing on the first business day of the month immediately
following the Date of Termination.

2

--------------------------------------------------------------------------------


(c)           The Employers agree to pay the insurance premiums for continued
medical and dental insurance for the benefit of the Covered Persons until the
earlier to occur of (i) the passage of 24 months following the Date of
Termination or (ii) the date of the Executive’s full-time employment with
another employer pursuant to which he becomes entitled under the terms of such
employment to medical benefits. The coverage provided during such period will be
comparable to the coverage currently provided by the Employers to the Covered
Persons; provided that any insurance premiums payable by the Employers or any
successors pursuant to this Section 2(c) shall be payable at such times and in
such amounts as if the Executive was still an employee of the Employers, subject
to any increases in such amounts imposed by the insurance company or COBRA, and
the amount of insurance premiums required to be paid by the Employers in any
taxable year shall not affect the amount of insurance premiums required to be
paid by the Employers in any other taxable year.
 
(d)           The Employers shall have no obligation to make contributions for
service subsequent to the Date of Termination with respect to the Bank’s 401(k)
Plan, the Bank’s defined contribution supplemental executive retirement plan
(the “SERP”), the Company’s Employee Stock Ownership Plan (the “ESOP”) or any
other tax-qualified or non-tax-qualified retirement or profit sharing plan on
behalf of the Executive, and the Executive shall have no right to participate in
or accrue any additional benefit related to such plans for service after the
Date of Termination.  All of the Executive’s accrued and vested benefits held
under the Employers’ 401(k) Plan, SERP, ESOP or other retirement or benefit
plans as of the Effective Date shall be payable to the Executive in accordance
with the terms of such plans.
 
(e)           The value of three weeks of vacation leave shall be paid to the
Executive within ten business days following the Date of Termination.


(f)           The Executive shall not be entitled to any cash bonus for service
in fiscal 2008 under any Employer bonus plan.


(g)           With respect to that certain mortgage loan (the "Loan") extended
to the Executive in 2003 by the Bank bearing an interest rate of 4.875% (the
"Advantaged Rate") that was 1% below that charged on similar loans to
non-employees (5.875%) (the "Prevailing Rate") in accordance with the Bank's
Lending Policy as permitted under Regulation O promulgated by the Board of
Governors of the Federal Reserve System, the Advantaged Rate will be maintained
through December 31, 2008 at which time the interest rate on the Loan will
convert to the Prevailing Rate.
 
3.           Stock Option Plans.  Except as provided herein, it is acknowledged
that no additional arrangements are being provided by the Employers to the
Executive under any of the Company’s stock option plans (the “Option
Plans”).  All outstanding stock options currently held by the Executive under
the Option Plans are exercisable, and such stock options shall remain
exercisable for the time periods set forth in the Option Plans and related grant
agreements except as provided hereby.  As permitted by the terms of the 2005
Stock Option Plan (“2005 Plan”), the period for exercise subsequent to the Date
of Termination of the options granted pursuant to the 2005 Plan as set forth on
Exhibit A shall be extended as permitted by Section 8.05(a) thereof from three
months to the lesser of one year from the Date of Termination or the expiration
date of such options.  Set forth as Exhibit A hereto is a listing of Executive's
stock options and the relevant terms thereof (as modified pursuant to the terms
hereof).
3

--------------------------------------------------------------------------------


4.           Solicitation of Employees and Customers; Use of Customer Lists,
etc.  The Executive acknowledges that, except as required by law or in his own
good faith use in any proceeding, he has no right personally to use or disclose
to any person, firm or corporation, information concerning any customer list,
business secrets or confidential financial information of the Employers that he
knew was intended by the Employers to be confidential and that he did not have
reason to believe had been made public (collectively, “Confidential
Information”).  Accordingly, the Executive covenants and agrees that he shall
not use or permit the use of any Confidential Information, and shall not divulge
any Confidential Information to any person, firm or corporation, except as may
be required by applicable law arising out of his employment with or
participation in the affairs of the Employers.  Further, during the Transition
Period and for a period of 24 months subsequent to the Date of Termination, the
Executive agrees that he will not (i) solicit or induce, or cause others to
solicit or induce, any employee of the Employers or their subsidiaries to leave
the employment of such entities, or (ii) solicit (whether by mail, telephone,
electronically, personal meeting or any other means, excluding general
solicitations of the public that are not based in whole or in part on any list
of customers of the Employers or their subsidiaries) any customer of the
Employers or their subsidiaries to transact business with any other person or
entity, or their subsidiaries, or interfere with or damage (or attempt to
interfere with or damage) any relationship between the Employers and their
subsidiaries and any such customers.
 
5.           Covenants.


(a)         During the Transition Period and for a period of 24 months
subsequent to the Date of Termination, the Executive agrees that he will not,
directly or indirectly, through one or more intermediaries or otherwise, (i)
acquire, agree to acquire or make any proposal to acquire, more than 5 percent
of the securities of the Company or any of its subsidiaries, any warrant or
option to acquire any such securities, any security convertible into or
exchangeable for any such securities or any other right to acquire any such
securities; (ii) seek or propose any merger, consolidation, business
combination, tender or exchange offer, sale or purchase of assets or securities,
dissolution, liquidation, restructuring, recapitalization or similar transaction
of or involving the Employers or any of their subsidiaries; (iii) make, or in
any way participate in, any “solicitation” of proxies or consents (whether or
not relating to the election or removal of directors) within the meaning of Rule
14a-1 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
with respect to any securities of the Employers or any of their subsidiaries, or
seek to advise or influence any person with respect to the voting of any
securities of the Employers or any of their subsidiaries, or demand a copy of
the stock ledger, list of stockholders, or any other books and records of the
Employers or any of their subsidiaries; (iv) form, join or in any way
participate in a “group” (within the meaning of Section 13(d)(3) of the Exchange
Act), with respect to any securities of the Employers or any of their
subsidiaries; (v) otherwise act, alone or in concert with others, to seek to
control or influence, in any manner, the management, Board of Directors or
policies of the Employers or any of their subsidiaries; (vi) have any
discussions or enter into any arrangements, understanding or agreements (whether
written or oral) with, or advise, finance, assist or encourage, any other
persons in connection with any of the foregoing, or knowingly make any
investment in any other person or entity that, to the Executive’s knowledge,
engages, or offers or proposes to engage, in any of the foregoing; (vii) make
any publicly disclosed proposal regarding any of the foregoing; or (viii) make
any proposal, statement or inquiry, or disclose any intention, plan or
arrangement (whether written or oral) inconsistent with the foregoing.
4

--------------------------------------------------------------------------------


(b)           During the Transition Period and for a period of 12 months
subsequent to the Date of Termination, at all meetings of the stockholders of
the Company, the Executive shall  (i) cause all of the shares of Company common
stock that he beneficially owns (the “Shares”) to be counted as present thereat
for purposes of calculating a quorum; and (ii) vote (or cause to be voted), in
person or by proxy, or deliver a written consent (or cause a consent to be
delivered) covering, all the Shares (whether acquired heretofore or hereafter)
that are beneficially owned by the Executive or as to which the Executive has,
directly or indirectly, the right to vote or direct the voting, in accordance
with the manner recommended by the Board of Directors of the Company with
respect to all matters presented for stockholder approval at all meetings of
stockholders initially convened during the Transition Period and the subsequent
12-month period.  The Executive shall provide written evidence of compliance
with the foregoing agreement at least five business days prior to the date of
each stockholder meeting initially convened during the Transition Period and the
subsequent 12-month period.


6.           Confidentiality.


(a)           Unless he obtains the prior written consent of the Employers, the
Executive shall at all times keep confidential and shall refrain from using for
the benefit of himself, or any person or entity other than the Employers or
their subsidiaries or affiliates, any material document or information obtained
from the Employers or their subsidiaries, affiliates or predecessors, in the
course of his employment with any of them concerning their properties,
operations or business (unless such document or information is readily
ascertainable from public or published information or trade sources or has
otherwise been made available to the public through no fault of his own) until
the same ceases to be material (or becomes so ascertainable or available);
provided, however, that nothing in this Section 6(a) shall prevent the
Executive, with or without the Employers’ consent, from participating in or
disclosing documents or information in connection with any judicial or
administrative investigation, inquiry or proceeding or the Company's public
reporting requirements to the extent that such participation or disclosure is
required under applicable law.


(b)           The Executive covenants and agrees that upon any adjudication that
he has violated the terms of Section 6(a), the Employers shall be entitled to
seek injunctive relief and to be awarded damages, together with such party’s
costs, reasonable attorneys’ fees and expenses in connection with enforcing the
terms hereof.


7.           Release of the Employers and Related Parties.


(a)           In consideration of the payments and benefits to be provided to
the Executive pursuant to this Agreement, the sufficiency of which is
acknowledged hereby, the Executive, with the intention of binding himself and
his heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge the Employers and their subsidiaries and affiliates
(the “Company Affiliated Group”), their present and former officers, directors,
executives, agents, attorneys and employees, and the successors, predecessors
and assigns of each of the foregoing (individually, “Company Released Party” and
collectively, the “Company Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever
5

--------------------------------------------------------------------------------


kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which the Executive, individually or as a member of a
class, has, owns or holds, or has at any time heretofore had, owned or held,
against any Company Released Party in any capacity, including, without
limitation, any and all claims (i) arising out of or in any way connected with
the Executive’s service to any member of the Company Affiliated Group (or its
predecessors or successors) in any capacity, or the termination of such service
in any such capacity, (ii) with respect to the Employment Agreements, (iii) for
severance or vacation benefits, unpaid wages, salary or incentive payments, (iv)
for breach of contract, wrongful discharge, impairment of economic opportunity,
defamation, intentional infliction of emotional harm or other tort, (v) for any
violation of applicable state or local labor and employment laws (including,
without limitation, all laws concerning unlawful and unfair labor and employment
practices) and (vi) for employment discrimination under any applicable federal,
state or local statute, provision, order or regulation, and including, without
limitation, any claim under Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the Americans
with Disabilities Act (“ADA”), the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Age Discrimination in Employment Act (“ADEA”)
and any similar or analogous state statute, excepting only:
 
(A)           the rights of the Executive (i) relating to any vested stock
options held by the Executive under the Option Plans as of the date hereof
(collectively, the “Equity Arrangements”) and (ii) as a stockholder of the
Company;
 
(B)           the right of the Executive to receive COBRA continuation coverage
in accordance with applicable law;
 
(C)           rights to indemnification the Executive may have under (i)
applicable corporate law, (ii) the articles of incorporation, charter or bylaws
of any Company Released Party, (iii) any other agreement between the Executive
and a Company Released Party, or (iv) as an insured under any director’s and
officer’s liability insurance policy now or previously in force; and
 
(D)           claims for benefits under any health, disability, retirement, life
insurance or other similar “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) of the Company Affiliated Group (the “Company Benefit
Plans”).
 
(b)           The Executive acknowledges and agrees that the release of claims
set forth in this Section 7 is not to be construed in any way as an admission of
any liability whatsoever by any Company Released Party, with any such liability
being expressly denied.
 
(c)           The release of claims set forth in this Section 7 applies to any
relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages, damages
for pain or suffering, costs, and attorney’s fees and expenses.
 
(d)           The Executive specifically acknowledges that his acceptance of the
terms of the release of claims set forth in this Section 7 is, among other
things, a specific waiver of his rights, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind.
6

--------------------------------------------------------------------------------


(e)          The Executive shall have a period of 21 days to consider whether to
execute this Agreement. To the extent the Executive has executed this Agreement
within less than 21 days after its delivery to him, the Executive hereby
acknowledges that his decision to execute this Agreement prior to the expiration
of such 21-day period was entirely voluntary.  If the Executive accepts the
terms hereof and executes this Agreement, he may thereafter, for a period of
seven days following (and not including) the date of execution, revoke this
Agreement. If no such revocation occurs, this Agreement shall become irrevocable
in its entirety, and binding and enforceable against the Executive, on the day
next following the day on which the foregoing seven-day period has elapsed. Any
revocation of this Agreement shall be deemed for all purposes a revocation of
this Agreement in its entirety.
 
(f)           The Executive acknowledges and agrees that he has not, with
respect to any transaction or state of facts existing prior to the date hereof,
filed any complaints, charges or lawsuits against any Company Released Party
with any governmental agency, court or tribunal.
 
(g)          In addition to any other remedy available to the Employers
hereunder, in the event that, as a result of a challenge brought by an Executive
Released Party (as defined below), the release of claims set forth in this
Section 7 becomes null and void or is otherwise determined not to be
enforceable, then the Employers’ obligation to make any additional payments or
to provide any additional benefits under this Agreement shall immediately cease
to be of any force and effect, and the Executive shall promptly return to the
Employers any payments or benefits the provision of which by the Employers was
conditioned on the enforceability of this Agreement.
 
(h)           The Executive acknowledges that (i) he is executing this Agreement
voluntarily and without any duress or undue influence by any of the parties
hereto, (ii) he has been advised to consult with an attorney of his choice and
has been given an opportunity to do so, and (iii) he has carefully read this
Agreement and the releases contained herein and understands its contents and
consequences.


8.             Release of Claims by the Employers.
 
(a)           The Employers, with the intention of binding themselves and their
subsidiaries, affiliates, predecessors and successors and their directors and
officers (individually, a “Releasing Entity” and collectively, the “Releasing
Entities”), do hereby release, remise, acquit and forever discharge the
Executive and his heirs, estate, executors, administrators and assigns
(collectively, the “Executive Released Parties”), of and from any and all
claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and expenses and liabilities of whatever kind or nature in law,
equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected, which the
Employers and their subsidiaries, affiliates, predecessors and successors,
individually or as a member of a class, have, own or hold, or have at any time
heretofore had, owned or held, against any Executive Released Party, excepting
only:
7

--------------------------------------------------------------------------------


(A)           rights of the Releasing Entities under this Agreement, the
Employment Agreements, the Equity Arrangements and the Company Benefit Plans;
 
(B)           rights of the Releasing Entities arising by reason of the
Executive having committed a crime or an act or omission to act which
constitutes fraud, willful misconduct or gross negligence; and
 
(C)           rights of the Releasing Entities pursuant to any mortgage or loan
agreement between any Releasing Entity and the Executive or in connection with
any indebtedness or overdraft owed by the Executive to any Releasing Entity.
 
(b)           The Releasing Entities acknowledge and agree that the release of
claims set forth in this Section 8 is not to be construed in any way as an
admission of any liability whatsoever by any Executive Released Party, with any
such liability being expressly denied.
 
(c)           The release of claims set forth in this Section 8 applies to any
relief no matter how called, including, without limitation, compensatory
damages, liquidated damages, punitive damages, damages for pain or suffering,
costs, and attorneys’ fees and expenses.
 
(d)           Nothing herein shall be deemed, nor does anything contained herein
purport, to be a waiver of any right or claim or cause of action which by law
any of the Releasing Entities is not permitted to waive.
 
(e)           The Employers acknowledge and agree that they have not, with
respect to any transaction or state of facts existing prior to the date hereof,
filed any complaints, charges or lawsuits against any Executive Released Party
with any governmental agency, court or tribunal.
 
9.           Representation.  The Employers and the Executive represent that
they have reviewed this Agreement, and that each of them is fully aware of the
content of this Agreement and of its legal effect, and acknowledge that this is
a legally valid and binding obligation of the parties.
 
10.           Withholding.  The Employers may make such provisions as they deem
appropriate for the withholding pursuant to federal, state or local income tax
laws of such amounts as the Employers determine they are required to withhold in
connection with the payments to be made pursuant to this Agreement.


11.           Amendment and Waiver.  The terms of this Agreement may not be
modified other than in a writing signed by the parties.  No term or condition of
this Agreement shall be deemed to have been waived, nor shall there be any
estoppel against enforcement of any provision of this Agreement, except by
written instrument of the party charged with such waiver or estoppel.  No such
written waiver shall be deemed a continuing waiver unless specifically stated
therein, and each such waiver shall operate only as to the specific term or
condition for the future or as to any act other than that specifically waived.
8

--------------------------------------------------------------------------------


12.           Notices.  All notices, demands, consents or other communication
required or permitted hereunder shall be in writing and shall be deemed to have
been given when: (i) personally delivered, or (ii) sent postage prepaid by
registered or certified mail, return receipt requested, such receipt showing
delivery to have been made, or (iii) sent overnight by prepaid receipt courier
addressed as follows:



 
If to the Executive:
Thomas M. Kelly
At his last address on file with
   
the Employers
 
 
If to the Employers:
First Keystone Financial, Inc.
First Keystone Bank
   
22 West State Street
Media, Pennsylvania 19063
   
Attention:
Donald S. Guthrie
     
Chairman of the Board



13.           Entire Agreement.  This Agreement incorporates the entire
understanding among the parties relating to the subject matter hereof, recites
the sole consideration for the promises exchanged and supersedes any prior
agreements between the Employers and the Executive with respect to the subject
matter hereof, including but not limited to the Employment Agreements.  In
entering into this Agreement, no party has relied upon any representation or
promise except those set forth herein.


14.           Invalid Provisions.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable under present or future laws effective
during the term of this Agreement, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its deletion from this Agreement.


15.           Binding Nature.  This Agreement shall be binding upon and inure to
the benefit of the Executive and the Employers and their respective heirs and/or
successors and permitted assigns.  If any party to the Agreement breaches or
threatens to breach any provision of this Agreement, then any non-breaching
party shall be entitled to injunctive relief to prevent such breaches of this
Agreement and to specifically enforce the terms and provisions hereof, in
addition to any other remedy to which the non-breaching party may be entitled at
law or in equity.


16.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, except to the
extent that applicable federal law preempts the laws of Commonwealth of
Pennsylvania.


17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.
9

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed by their duly authorized representatives and the Executive has executed
this Agreement, all as of the day and year first written above.


WITNESSES:
 

 
FIRST KEYSTONE FINANCIAL, INC.
           
/s/ Carol Walsh
By:
/s/ Donald S. Guthrie
  Carol Walsh
 
Donald S. Guthrie
  Corporate Secretary  
Chairman of the Board

 
 
 

 
FIRST KEYSTONE BANK
           
/s/ Carol Walsh
By:
/s/ Donald S. Guthrie
  Carol Walsh
 
Donald S. Guthrie
  Corporate Secretary  
Chairman of the Board

 
 
 

 
EXECUTIVE
           
/s/ Carol Walsh
By:
/s/ Thomas M. Kelly
  Carol Walsh
 
Thomas M. Kelly
   
 

10

--------------------------------------------------------------------------------


 
Exhibit A


Options – Thomas M. Kelly


 
 
Amount
 
 
 
Plan
 
 
 
Exercise Price
 
 
 
Expiration Date
 
Exercise Period Post
Termination:
The earlier to occur of:
   3,677
 
1995
 
$12.125
 
9/29/2009
 
   Expiration Date or 1 year*
  8,073
 
1998
 
$12.125
 
9/29/2009
 
Expiration Date or 1 year
11,750
                   

__________________
*
Reflects the modified exercise period as provided in Section 3 of the agreement
pursuant to which the Company agreed to modify the option grant in accordance
with and permitted by the terms of 1995 Stock Option Plan.

 